Case 1:20-cv-21254-BB Document 47-15 Entered on FLSD Docket 07/02/2021 Page 1 of 7




                    EXHIBIT 14
Case 1:20-cv-21254-BB Document 47-15 Entered on FLSD Docket 07/02/2021 Page 2 of 7


    From:           Zack Eller
    To:             TradingAndMarkets; TMOIGLOG
    Subject:        Re: Oxford Center Broker Dealer License
    Date:           Friday, December 21, 2018 10:38:59 AM


   Thank you for your help. I have reached out to our legal representation to figure out what we
   would need.

   Best,

    Zack Eller
    Business Advisory Manager

         678.896.2491 │       oxfordcenter.com
         843.414.5610 │       zack@oxfordcenter.com

         65 Gadsden Street, Charleston, SC 29401




    banner




   On Thu, Dec 20, 2018 at 5:27 PM TradingAndMarkets <TradingAndMarkets@sec.gov> wrote:

      Mr. Eller,



      While we are able to provide informal guidance regarding the Exchange Act and the rules
      adopted thereunder through this email box, we cannot provide legal advice. Applying the
      regulations to a particular scenario approaches the realm of legal advice. Thus, we encourage
Case 1:20-cv-21254-BB Document 47-15 Entered on FLSD Docket 07/02/2021 Page 3 of 7


     you to seek the counsel of an attorney familiar with the securities regulations and relevant case
     law to determine whether your firm needs to register with the Commission as a broker based
     on the specific activities it intends to engage in.



     The staff of the Division of Trading and Markets has published some guidance on the
     Commission’s website regarding the broker-dealer registration requirements here:
     http://www.sec.gov/divisions/marketreg/bdguide.htm. This Guide to Broker-Dealer
     Registration provides some basic information regarding the definition of “broker” and the
     activities/factors the staff and the courts consider when determining whether a person fits that
     definition (and would, therefore, need to register with the Commission).



     As indicated in the Guide - to the extent a person engages in the business of effecting
     transactions in securities for the account of others, that person would need to register with the
     Commission. This is a fact-specific assessment that involves consideration of a number of
     factors (which have been developed through SEC staff no action letters and case law). Factors
     generally considered to determine whether a person would be considered to be “effecting
     transactions in securities for the accounts of others” include, among other things, whether the
     person is soliciting the purchase or sale of securities to others, is involved in the structuring or
     negotiation of transactions, and receiving transaction-based compensation.



     We hope this is helpful.



     The Division of Trading and Markets




     From: Zack Eller [mailto:zack@oxfordcenter.com]
     Sent: Thursday, December 20, 2018 2:23 PM
     To: TradingAndMarkets; TMOIGLOG
     Subject: Re: Oxford Center Broker Dealer License




     I am not sure. We offer the following services to our companies:

           Valuation
           Sell-side advisory (all companies are privately held currently. we would be willing to
           represent a public company if the opportunity presented itself)
           IPO- we have not done an IPO in over 10 years from what I understand. We would like
           to offer the services to members who are looking to IPO.
           Capital raises.

     What licenses/certifications would we need?
Case 1:20-cv-21254-BB Document 47-15 Entered on FLSD Docket 07/02/2021 Page 4 of 7




     Best,



      Zack Eller
      Business Advisory Manager




                   678.896.2491 │                  oxfordcenter.com




                   843.414.5610 │                  zack@oxfordcenter.com




                   65 Gadsden Street, Charleston, SC 29401
Case 1:20-cv-21254-BB Document 47-15 Entered on FLSD Docket 07/02/2021 Page 5 of 7




     On Thu, Dec 20, 2018 at 2:16 PM TradingAndMarkets <TradingAndMarkets@sec.gov>
     wrote:

       Mr. Zeller,



       What license does your employee hold?



       The Division of Trading and Markets




       From: Zack Eller [mailto:zack@oxfordcenter.com]
       Sent: Thursday, December 20, 2018 12:47 PM
       To: TradingAndMarkets; TMOIGLOG
       Subject: Oxford Center Broker Dealer License




       Good Afternoon,
Case 1:20-cv-21254-BB Document 47-15 Entered on FLSD Docket 07/02/2021 Page 6 of 7


       My company, The Oxford Center for Entrepreneurs engages as an advisor for privately he’d
       companies looking to sell their businesses. Occasionally, we will offer to underwrite and
       IPO for a firm. We currently have an employee that holds a license. What are the processes
       for transferring the license to another employee or getting a license for another employee?
       Our current license holder will be leaving the firm in the next 2-3 years, possibly sooner.



       My phone number is 678-896-2491. This is the best email to reach me.



       Best,



       Zack Eller
       Business Advisory Manager




                        678.896.2491 │                  oxfordcenter.com




                        843.414.5610 │                  zack@oxfordcenter.com




                        65 Gadsden Street, Charleston, SC 29401
Case 1:20-cv-21254-BB Document 47-15 Entered on FLSD Docket 07/02/2021 Page 7 of 7
